              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       NORTHERN DIVISION

SYLVIA RAY, as personal  )
representative of the ESTATES
                         )
of PAIGE MITCHELL and KACI
                         )
MITCHELL, deceased,      )
                         )
      Plaintiffs,        )
                         )
v.                       )                   Case No. 2:19-cv-00069
                         )
Estate of BRADLEY ELLIOT )
GRAY, deceased, CITY OF  )
MOUNDVILLE, MOUNDVILLE )
POLICE DEPARTMENT,       )
                         )
      Defendants.        )


   REPLY BRIEF IN SUPPORT OF MOTION TO STRIKE FICTITIOUS
     PARTIES AND TO DISMISS COUNT IV OF THE COMPLAINT


      COMES NOW Defendant the City of Moundville and files this Reply Brief

in support of its [Doc. 4] Motion to Strike Fictitious Parties and to Dismiss Count

IV of the Complaint, averring as follows:


      The Plaintiffs have primarily attempted to rely on a letter dated July 25, 2017

and sent from Attorney Michael S. Burroughs to the City of Moundville’s Mayor,

Hon. Tony Lester, in opposition to the City’s Motion to Strike. [Doc. 9, p. 2]. The

Plaintiffs claim to have used a “statutory remedy” that allows for them to ascertain
the identities of fictitiously named defendants. [Id., p. 2]. While their Response

claims that they “ask[ed] the City of Moundville for the identity of the individual

police officer(s) who unlawfully delivered the weapon” to Bradley Gray, they did

no such thing. Their letter actually states as follows:

      Pursuant to § 11-47-191(c) of the Alabama Code, I make demand for
      the names of all persons who may be jointly liable with the city, or who
      may have their own liability as described in § 11-47-191(a) of the
      Alabama Code.

[Id., ECF p. 8]. The Plaintiffs’ reliance on § 11-47-191, however, has absolutely

nothing to do with the City’s motion to strike the fictitious parties named in the

Complaint.

      Ala. Code § 11-47-191 places certain restrictions on when and how

municipalities in Alabama may be held liable for damages. Section 11-47-191

      provides that if the injured party sues the municipality, he “shall also
      join such other person or persons or corporations so liable as defendant
      or defendants,” and if he brings an action against the municipality alone
      “and it is made to appear that any person or corporation ought to be
      joined as a defendant in the action according to the provisions in
      Section 11-47-190, the action shall be dismissed, unless the plaintiff
      amends his complaint by making such party or corporation a defendant
      ….”

Hollingsworth v. City of Rainbow City, 826 So. 2d 787, 791 (Ala. 2001). The statute

further reads:

      If the injured party shall, before bringing the civil action, demand of the
      mayor or other chief executive officer of such municipality the name of
      such other person or persons or corporation as may be liable jointly with
      the said municipality to such injured party, and if such mayor or other
                                           2
      chief executive officer fails to furnish, within 10 days from the making
      of such demand, the name of such person or persons or corporation so
      jointly liable, the said injured party shall not be required to join such
      other person as a party defendant with said municipality in any civil
      action brought to recover damages for such injuries.

Ala. Code § 11-47-191(c). Among the statute’s several purposes is “to provide a

means of saving the city the necessity and inconvenience of having itself to bring

suit against such other parties” that may also be liable for a plaintiff’s claimed

injuries. Bessemer v. Whaley, 65 So. 691, 692 (Ala. Ct. App. 1914), rev’d on other

grounds, Ex parte Whaley 66 So. 145 (Ala. 1914).

      In response to the Plaintiffs’ Complaint, the City did not seek dismissal based

on any provisions of § 11-47-191. Had the City moved for dismissal based on § 11-

47-191, “the plaintiff would have shown,” undoubtedly, “as a reason why such

motion should not have been granted, some statutory excuse for making only the

city a defendant to the suit,” i.e. § 11-47-191(c). Ex parte Whaley, 66 So. 145, 145

(Ala. 1914). This discussion is academic, though, as no such motion has been made.

Moreover, the Alabama Supreme Court has previously held that the joinder and

notice requirements of Ala. Code § 11-47-191 do not apply to suits against cities and

towns based on the alleged actions of municipal police officers acting within the

scope of their employment. Ellison v. Brookside, 481 So. 2d 890, 892 (Ala. 1985).

Thus, § 11-47-191 has no relevance to the City’s motion to strike the fictitiously




                                          3
named defendants in the Plaintiffs’ Complaint, and its invocation by the Plaintiffs in

their response brief is subterfuge.

      At the core of the Defendant’s Motion to Strike and to Dismiss Count IV rests

the well-established principle that “there is no provision for fictitious party practice

under federal law or rules of procedure.” Geren v. Omni Transp. Sys., Ala. LLC,

2009 U.S. Dist. LEXIS 134211, *1 n. 1, Case No. 09-cv-1928 (N.D. Ala. Nov. 17,

2009). Indeed, “fictitious party pleading is not generally recognized under the

Federal Rules of Civil Procedure.” Doe v. Univ. of S. Ala., 2017 U.S. Dist. LEXIS

170760, *1, Case No. 17-cv-0394, (S.D. Ala. Oct. 13, 2017). “Fictitious party

practice is allowed in federal court only when sufficient identifying information is

available so the defendant may be served with process.” Lolley v. La. Corr. Servs.,

2010 U.S. Dist. LEXIS 57116, *5-6, Case No. 09-cv-0555 (S.D. Ala. May 21,

2010)(emphasis added)(citing Dean v. Barber, 951 F.2d 1210, 1216 & n.6 (11th Cir.

1992)). The requisite degree of specificity necessary to allow a very limited

exception to the general prohibition on use of fictitious party pleading in courts

within the Eleventh Circuit is simply absent from the Plaintiffs’ Complaint.

      The Complaint states – in overly broad terms – only that “[w]ith respect to

Defendants Nos. 6-10, plaintiffs allege that these defendants engaged in conduct

attributed in this complaint to the department and the city.” [Doc. 1-1, ⁋ 40].

Presumably, Plaintiffs are referring to Paragraph 19, which states:


                                           4
      The death of Paige Mitchell was suffered through the neglect,
      carelessness, or unskillfulness of the agents, officers, and employees of
      the city, while they were engaged in their work for the city and while
      they were acting within the line and scope of their duties. Specifically,
      those agents, officers, and employees did one or more of the following
      things through neglect, carelessness, or unskillfulness:

      (a) They participated in the creation of a policy, custom, or practice of
          the department or the city concerning the disposition of firearms
          confiscated during arrests that violated the law;

      (b) they ordered, approved, or participated in the return of the pistol to
          Gray, in violation of the law;

      (c) they improperly or inadequately trained or supervised other agents,
          officers, and employees in the proper disposition of confiscated
          firearms;

      (d) they failed to monitor pending court cases to learn about convictions
          of people from whom the department had confiscated firearms; or

      (e) they failed to provide notice to other agents, officers, and employees
          of such convictions so that those agents, officers, and employees
          could comply with § 13A-11-76.

[Doc. 1-1, ⁋ 19]. The Complaint wholly fails to describe fictitious defendants 6-10

with any degree of specificity, let alone enough specificity so as to be, at the very

worst, surplusage. Because there is no provision in the Federal Rules of Civil

Procedure allowing for the use of fictitious parties and because, “[a]s a general

matter, fictitious party pleading is not permitted in federal court, … the description

in [Plaintiffs’] complaint [is] insufficient to identify the defendant[s] among the

many [officers and employees of the City],” and dismissal of any claim against them

is proper. Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010).
                                          5
      The Plaintiffs’ response brief seeks to rely on Quad Int’l, Inc. v. Doe, 2013

U.S. Dist. LEXIS 1988, Case No. 12-cv-675, *3 (S.D. Ala. Jan. 7, 2013), for the

proposition that their use of fictitious party-pleading should be allowed, but their

reliance is misplaced. In Quad Int’l, Inc., the plaintiff filed suit against defendant

“John Doe,” and sought limited discovery pursuant to Fed. R. Civ. P. 12(d) and a

third-party subpoena in order to determine the real name of the “John Doe” party.

Id., *2. The court allowed the plaintiff’s use of a fictitious party defendant on the

very narrow basis that the “plaintiff knows of no party defendant which could be

named and thus cannot otherwise bring suit.” Id., *9. In stark contrast to Quad Int’l,

Inc., the Plaintiffs in this case have already sued actual defendants: the City of

Moundville and the Estate of Bradley Gray. Furthermore, the Quad Int’l Court

specifically noted that it “makes no determination of the propriety of this procedure

where plaintiff knows the identity of other defendants against whom discovery may

proceed in the ordinary course of litigation, and where presently unidentified

defendants may be added by amendment.” Id.

      The Plaintiffs’ reliance on Daleo v. Polk County Sheriff, 2012 U.S. Dist.

LEXIS 68988, Case No. 11-CV-2521 (M.D. Fla. May 17, 2012), is equally

unavailing. First, it does not comport with the numerous decisions of this Court

cited herein. Second, the Daleo case sought to name as fictitious defendants those

deputies of the Polk County Sheriff’s Department that arrested the plaintiff on a


                                          6
specific date, at a specific time, at a specific location, and at a specific address.

Again, no such specificity exists in the Plaintiffs’ description of Fictitious

Defendants Nos. 6-10 in their Complaint in this case. Should the discovery process

in this case lead to the identification of additional defendants, the Plaintiffs can

certainly seek leave from this Court to amend their Complaint to name those as-of-

yet unidentified parties. See Mykins v. Ala. Dep’t of Human Res., 2011 U.S. Dist.

LEXIS 112446, *3, Case No. 11-cv-0264 (S.D. Ala. Sept. 29, 2011)(holding that the

plaintiff’s description of the fictitious defendants did not meet the Richardson

criteria, and that “all claims against fictitious defendants will be dismissed, without

prejudice to the plaintiff’s ability to file a timely amended complaint asserting claims

against additional named defendants”).


      WHEREFORE, the foregoing premises considered, the Defendant City of

Moundville would respectfully ask this Court to STRIKE the fictitiously pled

Defendants Nos. 6-10 (Plaintiffs do not oppose striking Nos. 1-5) and to DISMISS

all claims against them, namely those in Count IV of the Plaintiffs’ Complaint.


                                               s/ R. Warren Kinney
                                               James W. Porter, II
                                               Richard Warren Kinney
                                               State Bar ID: ASB5682D57K
                                               Southern District Code: KINNR5682
                                               Attorneys for Defendant City of
                                               Moundville


                                           7
OF COUNSEL:

Porter, Porter & Hassinger, P.C.
880 Montclair Road, Ste. 175
Birmingham, AL 35213
T: (205) 322-1744
F: (205) 322-1750
jwporterii@pphlaw.net
wkinney@pphlaw.net



                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been electronically
filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing and a copy of the same upon the following, on this the 20th
day of March, 2019. If Notice of Electronic Filing indicates that Notice should be
delivered by other means to any of the following, I certify that a copy will be sent
via electronic and/or U.S. Mail.

John E. McCulley
601 Greensboro Ave., Ste. 200
Tuscaloosa, AL 35401
johnemcculley@gmail.com

Michael S. Burroughs
P.O. Box 1908
Tuscaloosa, AL 35403
mike@michaelburroughs.com


                                               /s/ R. Warren Kinney
                                               OF COUNSEL




                                          8
